Accordingly, we conclude that the district court did not abuse its discretion
                    in denying the motion for a mistrial.
                                Wenz next argues that the district court abused its discretion
                    in denying his motion for a mistrial after the State failed to timely disclose
                    exculpatory material. We review de novo whether the State adequately
                    disclosed exculpatory information under Brady v. Maryland, 373 U.S. 83
                    (1963).   Lay v. State, 116 Nev. 1185, 1193, 14 P.3d 1256, 1262 (2000).
                    Having reviewed the record, we note that the State disclosed the contested
                    information and conclude that the delay in its disclosure did not constitute
                    reversible error because the disclosure was made at a time that it was of
                    value to Wenz. See Tennison v. City & Cnty. of San Francisco,        570 F.3d
                    1078, 1093 (9th Cir. 2009). We note that Wenz was able to cross-examine
                    and argue on this matter and used the delayed disclosure to his advantage
                    to emphasize disparities in the witness's account. We therefore conclude
                    that the district court did not err in denying the motion for a mistrial.
                                Wenz lastly argues that the district court abused its discretion
                    in denying his motion to sever the protection-order-violation
                    enhancements. We review the district court's denial of a motion to sever
                    offenses for an abuse of discretion.    Brown v. State, 114 Nev. 1118, 1124,
                    967 P.2d 1126, 1130 (1998). Wenz fails to identify authority requiring or
                    permitting the district court to sever an enhancement for a separate trial.
                    See id. at 1126, 967 P.2d at 1131 (providing for severance of possession-of-
                    firearm-by-ex-felon charge from other charges in multi-count indictment);
                    see also United States v. Barker, 1 F.3d 957, 959 (9th Cir. 1993) (holding
                    that district court may not bifurcate single offense of felon in possession of
                    a firearm into multiple proceedings because that would preclude State
                    from proving an essential element of charged offense and district court

SUPREME COURT
        OF
     NEVADA

                                                            2
(0) 1947A    9e10
                from instructing the jury on every essential element of offense). Further,
                we reject Wenz's argument that the protection-order-violation evidence
                constituted improper bad-act evidence because that enhancement was
                charged and thus the application of the protective order was an element to
                be proven beyond a reasonable doubt, as properly noted in the jury
                instructions, rather than uncharged conduct as would fall under the scope
                of NRS 48.045(2).
                            Having considered Wenz's contentions and concluded that
                they are without merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                               , C.J.
                                                         cles ty


                                                                                  J.
                                                  Parraguirre


                                                                                  J.




                cc: Hon. Douglas W. Herndon, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) I947A